Name: Commission Implementing Regulation (EU) 2019/591 of 11 April 2019 amending Annex V to Regulation (EC) No 136/2004 as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries authorised for the introduction into the Union of consignments of hay and straw (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  politics and public safety;  trade;  agricultural activity;  Europe;  tariff policy;  European construction;  international trade
 Date Published: nan

 11.4.2019 EN Official Journal of the European Union LI 100/20 COMMISSION IMPLEMENTING REGULATION (EU) 2019/591 of 11 April 2019 amending Annex V to Regulation (EC) No 136/2004 as regards the inclusion of the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies in the list of third countries authorised for the introduction into the Union of consignments of hay and straw (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 19(1) thereof, Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). On 22 March 2019, the European Council adopted Decision (EU) 2019/476 (2) extending the period under Article 50(3) TEU in agreement with the United Kingdom. In accordance with that Decision, in the event that the Withdrawal Agreement is not approved by the House of Commons by 29 March 2019 at the latest, the period provided for in Article 50(3) TEU is extended until 12 April 2019. As the Withdrawal Agreement has not been approved by 29 March 2019, Union law will cease to apply to and in the United Kingdom from 13 April 2019 (the withdrawal date). (2) Directive 97/78/EC lays down the principles governing the organisation of veterinary checks on products entering the Union from third countries. Article 19(1) of that Directive provides that the Commission is to draw up a list of plant products which are to be subjected to border veterinary checks since they can present a risk of spreading infectious or contagious animal diseases to the Union, and a list of the third countries which may be authorised to export those plant products to the Union. (3) Accordingly, Annex IV to Commission Regulation (EC) No 136/2004 (3) lists hay and straw as plant products subject to border veterinary checks, while Annex V to that Regulation lists the countries from which Member States are authorised to import hay and straw. (4) The United Kingdom of Great Britain and Northern Ireland has provided the necessary guarantees for that country and certain of its Crown Dependencies to comply with the conditions laid down in Regulation (EC) No 136/2004 for the introduction into the Union of consignments of commodities of hay and straw from the withdrawal date by continuing to comply with Union legislation for an initial period of at least nine months. (5) Therefore, taking into account these specific guarantees provided by the United Kingdom of Great Britain and Northern Ireland, and in order to avoid any unnecessary disruption to trade after the withdrawal date, the United Kingdom of Great Britain and Northern Ireland and certain of its Crown Dependencies should be included in the list of countries set out in Annex V to Regulation (EC) No 136/2004 authorised for the introduction into the Union of consignments of hay and straw. (6) Annex V to Regulation (EC) No 136/2004 should therefore be amended accordingly. (7) This Regulation should apply from 13 April 2019, unless Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 136/2004 shall be amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 13 April 2019. However, it shall not apply if Union law continues to apply to and in the United Kingdom of Great Britain and Northern Ireland on that date. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 24, 30.1.1998, p. 9. (2) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3) TEU (OJ L 80 I, 22.3.2019, p. 1). (3) Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (OJ L 21, 28.1.2004, p. 11). ANNEX Annex V to Regulation (EC) No 136/2004 is amended as follows: (a) the following lines are inserted after the entry for Chile: GB United Kingdom of Great Britain and Northern Ireland GG Guernsey (b) the following line is inserted after the entry for Iceland: JE Jersey